DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-11 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims filed on 11/19/2019 have been reviewed by the examiner in view of the prior arts of a search record and it is agreed that the prior arts of the search fail to disclose “a blower being positioned within said housing, said blower being in fluid communication with said intake and said exhaust, said blower inflating said balloon when said blower is turned on, said balloon deflating when said blower is turned off; a plurality of speakers, each of said speakers being coupled to said housing, each of said speakers emitting an audible alert wherein said speakers are configured to present an audible deterrent for the animal; a motion sensor being coupled to said housing wherein said motion sensor is configured to sense motion of the animal when the animal approaches said housing, each of said blower and said speakers being turned on when said motion sensor senses motion of the animal; and a transceiver being coupled to said housing, said transceiver being in wireless communication with a personal electronic device thereby facilitating the personal electronic device to receive an alert when said balloon is inflated wherein said transceiver is configured to alert a user that the animal has approached the area” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             05/10/2022